DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner agrees with the applicant (see remarks filed on 12/16/21) that the claims are now allowable.
Terminal Disclaimer
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11055911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: and generating a volumetric mesh comprising the plurality of microstructures, the volumetric mesh having a resolution determined, at least in part, by the microstructure locations of the plurality of microstructures, the volumetric mesh being configured to be applied to the geometric model as the outer surface, wherein the outer surface represents covering the geometric model.
Regarding claim 7, the prior art doesn’t teach: generating an intermediate mesh by generating microstructures at the microstructure locations, the intermediate mesh comprising a second number of polygons, the second number of polygons being greater than the first number of polygons, 
Regarding claim 11, the prior art doesn’t teach: and at least one second computing device configured to implement a mesh modeler, the grooming processor being configured to send coarse grooming geometry to the mesh modeler, the coarse grooming geometry comprising the adaptive mesh, the three- dimensional geometric model, and a second set of the microstructure parameter values, the mesh modeler being configured to generate a volumetric mesh based on the coarse grooming geometry, the volumetric mesh being configured to cover the three- dimensional geometric model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pasko, Alexander, et al. "Procedural function-based modelling of volumetric microstructures." Graphical Models 73.5 (2011): 165-181, BELL US20140225888A1, BORSHUKOV US20090174713A1, FORD US20180300936A1, BICKEL US20150317451A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612